765 So. 2d 826 (2000)
Curtis MONDY, Appellant,
v.
STATE of Florida, Appellee.
No. 2D98-2891.
District Court of Appeal of Florida, Second District.
August 11, 2000.
James Marion Moorman, Public Defender, Bartow, and Richard P. Albertine, Jr., Assistant Public Defender, Bartow, for Appellant.
Robert A. Butterworth, Attorney General, Tallahassee, and Diana K. Bock, Assistant Attorney General, Tampa, for Appellee.
THREADGILL, Acting Chief Judge.
The appellant was placed on two years' community control followed by five years' probation after pleading nolo contendere to one count of sexual battery. He challenges an order revoking his community control and the sentence imposed upon revocation. We affirm the revocation *827 without discussion, but we remand for re-consideration of the sentence.
The appellant's sentence was imposed pursuant to the 1995 sentencing guidelines. The appellant committed the offense in June 1996, within the window for challenge pursuant to Heggs v. State, 759 So. 2d 620 (Fla.2000). Because the court in Heggs determined that the 1995 sentencing guidelines were unconstitutional, we remand this case to the trial court to reconsider the sentence. See Smith v. State, 761 So. 2d 419 (Fla. 2d DCA 2000).
GREEN and STRINGER, JJ., Concur.